Case: 14-15093   Date Filed: 09/06/2016   Page: 1 of 8


                                                        [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15093
                        Non-Argument Calendar
                      ________________________

         D.C. Docket Nos. 8:14-cv-01250-SDM; 8:01-bk-09988-ALP



In Re: TERRI L. STEFFEN,

                                                                      Debtor.
__________________________________________________

TERRI L. STEFFEN,

                                                           Plaintiff-Appellant,

                                  versus

DOUGLAS N. MENCHISE,
Chapter 7 Trustee,

                                                          Defendant-Appellee.


                      ________________________

                            No. 14-15094
                        Non-Argument Calendar
                      ________________________

        D.C. Docket Nos. 8:14-cv-01251-SDM; 8:01-bk-09988-MGW
              Case: 14-15093   Date Filed: 09/06/2016   Page: 2 of 8


In Re: Terri L. Steffen,

                                                            Debtor.
__________________________________________________________________

TERRI L. STEFFEN,

                                                              Plaintiff-Appellant,

                                     versus

DOUGLAS N. MENCHISE,
Chapter 7 Trustee,

                                                             Defendant-Appellee.


                           ________________________

                                 No. 15-12554
                             Non-Argument Calendar
                           ________________________

           D.C. Docket Nos. 8:14-cv-00416-SDM; 8:01-bk-09988-MGW



In re:

         TERRI L. STEFFEN

                                                            Debtor.
______________________________________________________________

TERRI L. STEFFEN,

                                                              Plaintiff-Appellant,

                                     versus


                                       2
                 Case: 14-15093        Date Filed: 09/06/2016        Page: 3 of 8


UNITED STATES OF AMERICA,

                                                                           Defendant-Appellee.

                                ________________________

                      Appeals from the United States District Court
                           for the Middle District of Florida
                             ________________________

                                      (September 6, 2016)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

       Terri Steffen, proceeding pro se in these three consolidated appeals, appeals

the district court’s order affirming the bankruptcy court’s entry of default judgment

in an adversary action by the Government and the district court’s dismissal of an

appeal from two related cases on procedural grounds. After review, we affirm the

entry of default judgment in the Government’s adversary action, case number 15-

12554, and dismiss as moot case numbers 14-15093 and 14-15094.

                           I. PROCEDURAL BACKGROUND

       Steffen sought discharge of her debts through a bankruptcy proceeding filed

in 2001. 1 The Government and a trustee both filed separate adversary actions

objecting to the discharge of Steffen’s debts. See 11 U.S.C. § 727(a)(2)(B)

(prohibiting discharge when “the debtor, with intent to hinder, delay, or defraud a

       1
        As the parties are familiar with the facts of this case, we will not recount them in detail.
We include only those facts necessary to the discussion of each issue.
                                                 3
               Case: 14-15093      Date Filed: 09/06/2016      Page: 4 of 8


creditor or an officer of the estate charged with custody of property under this title,

has transferred . . . property of the estate, after the date of the filing of the

petition”); id. § 727(c)(1) (permitting “[t]he trustee [or] the United States trustee”

to “object to the granting of a discharge under subsection (a)”). The adversary

actions were consolidated by the bankruptcy court. After Steffen failed to attend a

deposition in 2009, the bankruptcy court granted the Government’s sanctions

motion and ordered, among other things, that Steffen attend a deposition until

completed despite any objections to the questions asked. Steffen appealed the

2009 sanction order to this Court, but she subsequently moved to dismiss her

appeal with prejudice and this Court granted her motion. The Government

provided notice to Steffen of a deposition scheduled in April 2011 but Steffen

appeared without her attorney and refused to answer a question without asserting

any claim of privilege. The bankruptcy court subsequently granted motions by the

Government and the trustee for default judgment against Steffen in the adversary

cases as a sanction. As a result, the bankruptcy court entered a final judgment in

Steffen’s general bankruptcy case denying discharge of her debts. Steffen

appealed to the district court, which affirmed the grant of default judgment in the

Government’s adversary case. The district court dismissed Steffen’s appeals from

the trustee’s adversary case and the general bankruptcy case for failure to pay




                                             4
                Case: 14-15093       Date Filed: 09/06/2016       Page: 5 of 8


filing fees, file initial briefs, submit statements of the issues, and designate the

record.

                                      II. DISCUSSION

A.     The Government’s Adversary Action

       We first consider Steffen’s appeal from the Government’s adversary action

(case no. 15-12554). Steffen argues that the district court erred in affirming the

bankruptcy court’s entry of default judgment because the bankruptcy court abused

its discretion in issuing the original 2009 sanction order as well as the sanction

order granting default judgment. See Buchanan v. Bowman, 820 F.2d 359, 361

(11th Cir. 1987) (explaining that the entry of a default judgment as a sanction for a

discovery violation is reviewed for an abuse of discretion).

       The district court did not err in affirming the entry of default judgment in the

Government’s adversary action. First, because the district court previously

affirmed the 2009 sanction order and this Court dismissed Steffen’s appeal from

that order with prejudice, we may not review the merits of the 2009 sanctions

order. Second, as to the sanction order granting default judgment, the bankruptcy

court did not abuse its discretion in imposing default judgment as a sanction for

failing to comply with its discovery order.2 Under Rule 37, the court may impose



       2
         In the bankruptcy context, we sit as a second court of review, examining the legal
conclusions of the bankruptcy court and the district court de novo and the bankruptcy court’s
                                                5
                Case: 14-15093       Date Filed: 09/06/2016       Page: 6 of 8


sanctions for not obeying a discovery order, including rendering a default

judgment against the disobedient party. Fed. R. Civ. P. 37(b)(2)(A)(vi); see also

Bankruptcy R. 7037 (stating that Fed. R. Civ. P. 37 applies in adversary

proceedings). Throughout the proceedings, Steffen engaged in an effort to avoid

discovery and delay the proceedings. After being ordered to complete the

deposition, Steffen appeared at her deposition without counsel despite receiving

notice. Steffen then refused to answer a question without grounds to do so, despite

the bankruptcy court’s prior order that the deposition should continue despite

objections. Steffen’s efforts to interfere with and delay discovery show that

Steffen was not acting in a good faith attempt to complete her discovery

requirements, see Malautea v. Suzuki Motor Co., Ltd., 987 F.2d 1536, 1542 (11th

Cir. 1993) (“[A] default judgment sanction requires a willful or bad faith failure to

obey a discovery order.”), and that a lesser sanction would not suffice, see id.

(default judgment is appropriate as a “last resort, when less drastic sanctions would

not ensure compliance with the court’s orders”). Accordingly, we affirm case

number 15-12554.

B.     The Trustee’s Adversary Action and the General Bankruptcy Case




factual findings for clear error. Finova Capital Corp. v. Larson Pharmacy Inc. (In re Optical
Techs., Inc.), 425 F.3d 1294, 1299-1300 (11th Cir. 2005).
                                               6
              Case: 14-15093     Date Filed: 09/06/2016    Page: 7 of 8


      We next consider Steffen’s appeals from the trustee’s adversary action (case

no. 14-15094) and the general bankruptcy case (case no. 14-15093). The trustee

has moved this Court to dismiss these appeals because the bankruptcy court’s

appropriate grant of default judgment in the Government’s adversary case has

rendered them moot. We have held that:

      If events that occur subsequent to the filing of a lawsuit or an appeal
      deprive the court of the ability to give the plaintiff or appellant
      meaningful relief, then the case is moot and must be dismissed.
      Indeed, dismissal is required because mootness is jurisdictional. Any
      decision on the merits of a moot case or issue would be an
      impermissible advisory opinion.

Al Najjar v. Ashcroft, 273 F.3d 1330, 1336 (11th Cir. 2001) (citations and

quotation marks omitted); see also Adler v. Duval County Sch. Bd., 112 F.3d 1475,

1477 (11th Cir. 1997) (“A case is moot when the issues presented are no longer

live or the parties lack a legally cognizable interest in the outcome.” (quotation

marks omitted)). “The burden of establishing mootness rests with the party

seeking dismissal.” Beta Upsilon Chi Upsilon Chapter at the Univ. of Fla. v.

Machen, 586 F.3d 908, 916 (11th Cir. 2009).

      Because we find that the district court did not err in affirming the bankruptcy

court’s grant of default judgment against Steffen in the Government adversary

action, the remaining appeals are moot. The trustee adversary action was

consolidated with the Government adversary action in the bankruptcy court.

Therefore, each of the decisions that Steffen appealed to the district court from the
                                          7
               Case: 14-15093       Date Filed: 09/06/2016     Page: 8 of 8


trustee adversary case were also appealed to, and affirmed by, the district court in

the Government adversary case. As to Steffen’s general bankruptcy action,

because the default judgment in the Government adversary proceedings prevents

Steffen from discharging her debt, see 11 U.S.C. § 727(a)(2)(B) (prohibiting

discharge when “the debtor, with intent to hinder, delay, or defraud a creditor or an

officer of the estate charged with custody of property under this title, has

transferred . . . property of the estate, after the date of the filing of the petition”),

granting relief from the district court’s dismissal in the general bankruptcy district

court appeal would not provide Steffen with the relief she seeks, and thus, would

simply be an impermissible advisory opinion, see Al Najjar, 273 F.3d at 1336.

Accordingly, we GRANT the trustee’s motion to dismiss as moot case nos. 15-

15093 and 14-15094.

       AFFIRMED in case number 15-12554; appeals DISMISSED in case

numbers 14-15093 and 14-15094.




                                             8